Title: From Thomas Jefferson to Peter Kuhn, Jr., 30 March 1807
From: Jefferson, Thomas
To: Kuhn, Peter, Jr.


                        
                            Sir
                            
                            Washington Mar. 30. 1807.
                        
                        I recieved, in April last, a letter from mr Thos. H. Storm written in your absence, & informing me he had
                            sent on for me 50. bottles of Nebioule wine. these arrived safe, with the loss of only 10. of them, and were of very fine
                            quality, answering fully to what I recollected of that wine when at Turin.
                        Since that I have recieved your favors of Mar. 25. Apr. 25. & May 28. informing me that you had forwarded
                            to mr Appleton at Leghorn 200. bottles for me, which, when arrived there were reduced to 96. these were forwarded by him,
                            but, on their arrival here, but 1. single bottle remained unbursted. I found, from the quality of that one bottle that it
                            had been put up too new. it had nothing of the quality of Nebioule but it’s briskness which was excessive.
                        In your letter of May 28. you mention that a friend, Count Pavia, had promised you 200. bottles of his own
                            growth, which you would forward. having heard nothing further of these, nor recieved any letter from you, I very much
                            apprehend they have been intercepted by the lawless rovers on the ocean. I fear it the more because I expected a shipment
                            of Montepulciano from mr Appleton at the same time, of which I have heard nothing, nor recieved a line from himself.
                        Not discouraged by these two failures, out of three, I will still ask the favor of you to send me a hundred
                            bottles, and to draw on me at 30. days sight for the amount of all the parcels, if you can either dispose of such draught,
                            or if paiment to any one here will suit you. if not, on reciept of the account I will remit you the amount. Accept my
                            thanks for your kind attentions & my salutations & assurances of respect.
                        
                            Th: Jefferson
                            
                        
                        
                            P.S. May 26. 1807. Safe conveyances offering by the Chesapeake & the Wasp I send a 2.plicate &
                                3.plicate by them. the Montepulciano from mr Appleton is just arrived, but no account of the Nebioule.
                        
                    